DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 6/4/2020.
Claims 1-21 are presented for examination.
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the art of record, either alone or combination, is silent to each and every limitation required of claim 1. Specifically, the art of record fails to anticipate or suggest:	A cooling unit for cooling a refrigerated room, the cooling unit comprising: a cabinet formed with a plurality of panels including a front panel; a fan aperture formed in the front panel; a fan base having a flange portion and a conduit portion, wherein the flange portion forms an angle with the conduit portion of between 70 and 110 degrees, and wherein the flange portion is coupled to the front panel in a substantially flush manner and about the fan aperture, the fan aperture and fan base concentric about a longitudinal axis; and a fan guard for moveably coupling to the fan base, with the fan guard over the fan base, the fan guard comprising: a fan-guard conduit member having a first longitudinal end and a second longitudinal end, wherein the first longitudinal end is further from the front panel than the second longitudinal end when in an assembled position, the fan-guard conduit member extending between the first longitudinal end and the second longitudinal end and concentric about the first longitudinal axis when in the assembled position, a grill front wall coupled to the fan-guard conduit member at the first longitudinal end, the grill front wall comprising a plurality of protection bars that cover an opening formed at the first longitudinal end of the fan-guard conduit member to avoid unrestricted access to a fan blade while allowing air flow through the grill front wall, an opening formed on the fan-guard conduit member at the second longitudinal end, wherein the opening is sized and configured to form an interference fit with at least a portion of the conduit portion of the fan base while allowing rotation of the fan guard relative to the fan base about the longitudinal axis, and wherein the second longitudinal end of the fan-guard conduit member is at least partially angled to allow rotation about a lateral axis in order to pitch the direction of the grill front wall.	The art of record, cited on the PTO-892 attached to this action, disclose various analogous cooling units having fans mounted or mountable within cabinets or equivalents, as well as attachment flanges, fan guards, conduits, protective grills, and different adjustable/pivotable features to allow the fan flow direction to be adjusted.  None of the art of record, however, suggests each and every limitation required of claim 1.  Claims 2-13 depend on claim 1.
With respect to claim 14, the art of record, either alone or combination, is silent to each and every limitation required of claim 14. Specifically, the art of record fails to anticipate or suggest:	A cooling unit for cooling a refrigerated room, the cooling unit comprising: a cabinet formed with a plurality of panels including a front panel; a fan aperture formed in the front panel; a fan base having a flange portion and a conduit portion, the flange portion coupled to the front panel in a substantially flush manner and about the fan aperture, the fan aperture and fan base concentric about a longitudinal axis, the flange portion and the conduit portion coupled to form an angle of between 80 and 110 degrees between; a fan guard for moveably coupled to the fan base, the fan guard comprising: a fan-guard conduit member having a first longitudinal end and a second longitudinal end with a longitudinal distance of L therebetween, wherein the first longitudinal end is further from the front panel than the second longitudinal end when in an assembled position, the fan-guard conduit member extending between the first longitudinal end and the second longitudinal end and being concentric about the longitudinal axis when in the assembled position in a neutral position, a grill front wall coupled to the conduit member at the first longitudinal end, the grill front wall comprising a plurality of protection bars that cover an opening formed at the first longitudinal end of the fan-guard conduit member to avoid unrestricted access to a fan blade while allowing air flow through the grill front wall, an opening formed on the fan-guard conduit member at second longitudinal end that is sized and configured to form an interference fit with the conduit portion of the fan base while allowing rotation about the longitudinal axis when in the assembled position and the neutral position, and wherein the second longitudinal end of the fan-guard conduit member is at least partially angled to allow rotation about a lateral axis in order to pitch the direction of the grill front wall, wherein the neutral position is associated with zero pitch; wherein the conduit portion of the fan base has a distal end that is outward facing when in the assembled position and a proximal portion that is coupled to the flange portion, and wherein the distal end of the fan base is formed with a plurality of slots, wherein the plurality of slots is greater than four and wherein each slot of the plurality of slots has a width of at least 0.1 inches; 17DOCKET NO.: 020.0194PTUS (P190109) wherein a reduced-thickness lip is formed on the distal end of the conduit portion of the fan base; wherein a longest portion of the conduit portion of the fan base has a length Y and wherein the plurality of slots has a length less than or equal to ½ Y; further comprising a plurality of ribs coupled at least partially to the grill front and having a portion coupled to the conduit member on an exterior side; wherein the interference fit between the fan-guard conduit member at the second longitudinal end and the conduit portion of the fan base is loose enough that the fan-guard conduit member may be rotated relative to the conduit portion of the fan base by hand and yet tight enough to not move from mere vibration during operation; wherein the second longitudinal end of the fan-guard conduit member is at least partially angled to form an angled portion and to allow rotation about the lateral axis in order to pitch the direction of the grill front wall, and wherein the angled portion is between 3 and 8 degrees relative to the flange portion of the fan base when in an assembled position and in the neutral position; wherein a portion of the second longitudinal end of the fan-guard conduit member forms a non-angled portion that is substantially flush with the flange portion of the fan base when in the assembled position and in the neutral position; wherein a lateral width of the fan-guard conduit member is X and wherein the angled portion has length less than ½ X; wherein the second longitudinal end of the fan-guard conduit member is at least partially angled such that a portion of the conduit member is longer on a first longitudinal side than on an opposing second longitudinal side, which is a shorter side; and wherein the shorter side has a length greater than ½ L; and wherein the fan base and the fan guard are formed from a plastic material.	The art of record, cited on the PTO-892 attached to this action, disclose various analogous cooling units having fans mounted or mountable within cabinets or equivalents, as well as attachment flanges, fan guards, conduits, protective grills, and different adjustable/pivotable features to allow the fan flow direction to be adjusted.  None of the art of record, however, suggests each and every limitation required of claim 14.
With respect to claim 15, the art of record, either alone or combination, is silent to each and every limitation required of claim 15. Specifically, the art of record fails to anticipate or suggest:	A fan guard and fan base assembly for use as an aspect of a cooling unit for cooling a refrigerated room, the cooling unit having a cabinet formed with a plurality of panels including a front panel and a fan aperture formed in the front panel for allowing cooled air from a fan to be discharged, the fan guard and fan base assembly comprising: a fan base having a flange portion that mounts substantially flush with the front panel when in an assembled position and having a conduit portion coupled to the flange portion, wherein the conduit portion extends outward from the flange portion when in the assembled position, and wherein the conduit portion of the fan base has a first longitudinal end and a second longitudinal end, wherein the second longitudinal end is coupled to the flange portion; a fan guard having a conduit member that extends longitudinally from a first longitudinal end to a second longitudinal end, wherein the second longitudinal end is closest, as compared to the first longitudinal end, to front panel when in the assembled position, wherein first longitudinal end of the conduit member of the fan guard is covered by a grill that allows air to pass therethrough but restricts access by a human hand, wherein an opening at the second longitudinal end of the conduit member of the fan guard is sized and configured to mate with the first longitudinal end of the conduit portion of the fan base and to form an interference fit therebetween; and wherein the second longitudinal end of the fan guard is partially angled in shape to form an angled portion and a non-angled portion that allows for rotation about a lateral axis through the fan guard.	The art of record, cited on the PTO-892 attached to this action, disclose various analogous cooling units having fans mounted or mountable within cabinets or equivalents, as well as attachment flanges, fan guards, conduits, protective grills, and different adjustable/pivotable features to allow the fan flow direction to be adjusted.  None of the art of record, however, suggests each and every limitation required of claim 15.  Claims 16-21 depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745